Citation Nr: 0909497	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for scars of the back.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence was submitted to reopen 
the claim for service connection for right hand fracture, 
also claimed as scarring of the right hand.

6.  Entitlement to an evaluation in excess of 0 percent for 
acne of the back.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to 
June 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the claims on appeal.  

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  At the January 2009 Board hearing, prior to the 
promulgation of a decision, the Veteran testified that he 
wished to withdraw his appeal with respect to the claims for 
service connection for scars of the back, hearing loss, and 
tinnitus, the claim to reopen service connection for right 
hand fracture, also claimed as scarring of the right hand, 
and the increased rating claim for acne of the back.

2.  The record shows current a diagnosis of cluster 
headaches, in-service complaints of headaches, credible lay 
evidence of a headache condition since service, and some 
medical documentation of treatment for a diagnosed headache 
condition since 1950 (three years after discharge from 
service).


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect 
to the claim for service connection for scars of the back, 
the Board does not have jurisdiction to consider the claim 
and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2.  Because the Veteran has withdrawn his appeal with respect 
to the claim for service connection for hearing loss, the 
Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

3.  Because the Veteran has withdrawn his appeal with respect 
to the claim for service connection for tinnitus, the Board 
does not have jurisdiction to consider the claim and it is 
dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

4.  Because the Veteran has withdrawn his appeal with respect 
to the claim to reopen service connection for right hand 
fracture, also claimed as scarring of the right hand, based 
on new and material evidence, the Board does not have 
jurisdiction to consider the claim and it is dismissed. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).

5. Because the Veteran has withdrawn his appeal with respect 
to the claim for an increased rating in excess of 0 percent 
for acne of the back, the Board does not have jurisdiction to 
consider the claim and it is dismissed. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).

6.  The criteria for service connection for headaches are 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

At the Board hearing, the Veteran testified that he wished to 
withdraw his claims for entitlement to service connection for 
scars of the back, hearing loss, and tinnitus, his claim to 
reopen service connection for right hand fracture, also 
claimed as scarring of the right hand, based on new and 
material evidence, and the increased rating claim for acne of 
the back rated at 0 percent.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  The only exception for the 
written requirement is if the withdrawal takes place on 
record at a hearing, and it may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal with respect to the 
above-mentioned issues, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction and the issues of 
entitlement to service connection for scars of the back, 
hearing loss, and tinnitus, the claim to reopen service 
connection for right hand fracture, also claimed as scarring 
of the right hand, based on new and material evidence, and 
the increased rating claim for acne of the back rated at 0 
percent are dismissed.


Service connection for headaches

The Veteran seeks service connection for headaches, which he 
contends began in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA medical records dated from 1999 to 2002 show current 
treatment for a diagnosis of cluster headaches.  Thus, the 
presence of a current disability has been established.

The service treatment records show that the Veteran 
complained of headaches for nine years duration in February 
1945.  The medical work-up was negative and the provisional 
diagnosis was psychoneurosis, conversion hysteria, moderate.  
On evaluation, the examiner found that the Veteran had 
complaints of headaches, which were intermittent and had been 
present since a younger age, when he was operated on for 
brain abscess secondary to mastoiditis.  He stated that 
wearing a helmet and noise from gunfire aggravated his 
condition.  There were no other psychosomatic complaints 
other than nervousness.  He was cooperative to examination; 
there was no speech or mood disorder shown.  Aside from his 
preoccupation with headaches, there was no abnormal trend 
elicited.  

A separate February 1945 service treatment record shows 
complaints of occipital headaches of nine years duration, 
intermittent.  The headaches always occurred on the firing 
line and when wearing his steel helmet.  The onsets were 
sudden.  He had previously had an operation on the right 
occipital region for brain abscess following acute right 
mastoiditis.  A skull x-ray showed no evidence of 
abnormality.

The service treatment records raise the issue of a possible 
pre-existing headache condition.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 
1132; 38 C.F.R. § 3.304(b).  

The service entrance examination report shows in May 1944 
that the neurological evaluation was normal.  A mastoid scar 
on the right ear was noted but there is no mention of any 
pre-existing headache condition.  Based on this record, as 
far as headaches are concerned, the Veteran is considered 
sound at entry into service.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  

While the Veteran stated on his service treatment records 
that he had a history of headaches prior to his service, he 
does not possess the medical expertise to establish a pre-
existing diagnosis of a headache condition.  Therefore, there 
is no clear and unmistakable evidence of a pre-existing 
headache disability and the Veteran is considered sound at 
entry into service.  Id. 

As the record shows a current diagnosis of cluster headaches 
and in-service complaints of headaches, the determinative 
issue is whether there is a relationship between these.

A January 2007 statement from a private neurologist noted 
that he first saw the Veteran in March 1992 for right 
hemicranial severe pain.  The diagnosis was episodic cluster 
headaches.  A separate January 2007 note from another 
physician notes that the Veteran had suffered from cluster 
headaches since at least 1950 and that he was evaluated in 
the headache clinic in 1971.  The physician further mentioned 
that the Veteran had been her patient since 1987.

The Veteran noted on a November 2001 VA neurology clinic note 
that he had complained of headaches in the occipital area to 
the right for the past 38 years (which would be in 
approximately 1963).  The Veteran further testified at the 
January 2009 Board hearing that he first began suffering from 
headaches toward the end of 1944, which would be during 
service.

The Veteran is competent to state whether or not he suffered 
from headaches.  Such symptomatology is observable and 
identifiable by lay people.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Veteran also is deemed credible in 
making the assertions that he has suffered from these 
headaches since service.  Additionally, there is some medical 
documentation corroborating the Veteran's assertion that he 
has been treated for a diagnosed headache condition since 
1950, which is three years after service.  

All doubt is resolved in the Veteran's favor that his present 
cluster headaches are the same headaches he suffered in 
service.  See 38 C.F.R. § 3.102.  Therefore, service 
connection for headaches is warranted.  

The Veteran's service connection claim for headaches has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 
ORDER

The claim for entitlement to service connection for scars of 
the back is dismissed.

The claim for entitlement to service connection for hearing 
loss is dismissed.

The claim for entitlement to service connection for tinnitus 
is dismissed.

The claim to reopen service connection for right hand 
fracture, also claimed as scarring of the right hand, based 
on new and material evidence is dismissed.

The claim for entitlement to an evaluation in excess of 0 
percent for acne of the back is dismissed.

Entitlement to service connection for headaches is granted, 
subject to the rules and payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


